Gbeeít, J. We have complied with the request of counsel for appellant, and have carefully examined all the evidence, including the letter of William It. Borders of January 31, pLSS5, in reply to a letter from appellee of the day before. Borders testified he met appellee on a train going to St. Louis in the early part of January, 1885, and both agree this was the first interview in which the trade was mentioned, and agree also that they met by appointment the same day in St. Louis and talked over the matter. Appellee does not fix the date except that it was January or February, and testified the Crozier note and mortgage were those mentioned by Borders and offered in exchange for the certificate. Borders denies this, and says he did not then have that note and mortgage, which were executed January 20, 1885, but spoke only of a Davidson mortgage securing $2,800, and also testified he did not see appellee from the date of his sale to Crozier, January 20tli, up to January 31st. But appellee’s letter of January 30th mentions the receipt by him of a favorable account of the land from Crozier, and appoints an interview with Borders at Sparta; and in the letter from Borders, in reply, dated the next day, he writes of the “ levy upon our property'” to satisfy judgment; that “no leniency will be shown ús, and our valuable property is to be sacrificed/” that he has offered appellee the best terms in his power; that “ we are settling very fast with our depositors in this way; delay is dangerous.’ “ I could have used the note I offered you, and can do so yet, if you want it on the terms.offered, to wit, trade my note for you to give me an order on Crozier for difference, which order, if not paid, shall not bind yon, and you to become owner of full face of note and interest. If terms are satisfactory put your name on ctf. without recourse and send same to me, and I will send you note and mortgage indorsed in such way; mortgage is duly recorded, and 1 made Crozier warranty deed. Answer by return mail.” “ I will take pleasure in showing pou the land at any convenient time; I am too busy now; besides, the ground is covered with snow, and you could not judge of quality of soil. I can not put this matter off. If you do not want the note, say so, and I will place it elsewhere; time is very precious with me now.” This letter, in addition to other inferences to he drawn therefrom, contradicts appellant’s version of the time and subject-matter of the interviews with appellee on the train and at St. Louis, and shows they took place after January 20th, and when appellant owned the Crozier note and mortgage; because if, at the date of letters, the parties had not seen each other except on the train and at St. Louis, and this note and mortgage were not the ones talked of, but the Davidson mortgage only, appellee would not have written about the Crozier land as he did, nor would a reply have been sent in which the Crozier note, mortgage and the certificate of deposit were mentioned as matters understood by both parties. We have also examined the uncontradicted testimony of the witness Stout, that William B. Borders told him he was about to sell this land to a man named Kattieman, and if he cornered witness and asked anything about the land, to put the price up; that after Borders had sold the land to appellee, and witness asked Borders how he came to sell the land for the price he did, the latter replied he got hold of a man that had more money than brains, and also said in reply to the remark of witness that Crozier would never pay, “Of course; that is ¿Áe caloulationP Taking all the evidence together, it satisfactorily appears that William B. Borders and appellee were not strangers, but acquaintances for several years, and at the times when the false representations were made to him by Borders and Crozier, as found by the decree, appellee had no reason to suspect either of them of unfair dealing, or of a design to deceive or defraud him. He did not, therefore, .entertain such suspicion, but relying upon the false and fraudulent representations of the pretended friend and his confederate, and upon the evidence he 'believed was furnished by the deed, note and mortgage, that the land had been sold to Crozier for §2,800, and was worth that sum, he accepted Borders’ proposition, and Borders, in conducting the transaction which resulted in his procuring appellee’s certificate, worth over $2,000, in exchange for the note of an insolvent maker, assigned without recourse and secured by a mortgage upon land not exceeding $600 in value, did not merely remain passive and silent and permit appellee to act upon his own judgment uninfluenced by false and fraudulent representations, but pretending to be .his friend, knowingly and purposely deceived him concerning the financial condition of those liable for the payment of the certificate, excited his fear, and caused him to believe the land mortgaged was worth the pretended price, that the Crozier note and mortgage were good, and the sum secured thereby would be paid when due; hence this case, upon the facts, is not within the operation of the rule announced in any one of the twenty-one propositions set 'out in the printed argument on behalf of appellant, but on the contrary, wilful misrepresentation of material facts by Borders, with a design to fraudulently deceive appellee and induce him to enter into and consummate a trade he would not otherwise have made, gross inadequacy of consideration, the false tokens of a colorable sale, a note and mortgage representing a value they did not possess, held out to appellee to further fraudulently influence his judgment and persuade him to part with his property, all these and other badges of fraud on the part of Borders, appearing by the evidence, characterize the transaction and sustain the findings and decree. Allen et al. v. Hart, 72 Ill. 104; Witherwax v. Riddle, 121 Ill. 145. We are satisfied appellee was entitled, under the proof, to , the relief decreed, and affirm the decree of the Circuit Court. Judgment affirmed.